EXHIBIT 10.5

EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT

("Agreement") is made by and between CONTINENTAL AIRLINES, INC., a Delaware
corporation ("Company" or "Continental"), and JEFFREY J. MISNER ("Executive"),
and is dated and effective as of October 15, 2007 (the "Effective Date").



W

I T N E S S E T H:



WHEREAS,

Company and Executive are parties to that certain Employment Agreement dated as
of August 12, 2004 (the "Existing Agreement"), as amended by that certain
Compensation Reduction Agreement between Company and Executive dated December
22, 2004, and that certain Amendment to Compensation Reduction Agreement between
Company and Executive dated February 15, 2005 (the Compensation Reduction
Agreement and the Amendment to Compensation Reduction Agreement being referred
to herein collectively as the "Existing Compensation Reduction Agreement"); and



WHEREAS,

Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), has
made it necessary to amend the Existing Agreement in certain respects, and, in
connection therewith, the parties desire to enter into this Agreement to replace
and supersede the Existing Agreement in its entirety, effective as of the
Effective Date; and



WHEREAS,

the parties are not amending or replacing the Existing Compensation Reduction
Agreement, which shall remain in full force and effect, and shall be deemed to
apply to and reduce certain awards as provided therein; and



WHEREAS

, the Human Resources Committee of the Board of Directors of Company (the "HR
Committee") has authorized the execution, delivery and performance by Company of
this Agreement;



NOW, THEREFORE,

for and in consideration of the mutual promises, covenants and obligations
contained herein, Company and Executive agree as follows:



ARTICLE 1: EMPLOYMENT AND DUTIES

1.1 Employment; Effective Date. Company agrees to employ Executive and Executive
agrees to be employed by Company, beginning as of the Effective Date and
continuing for the period of time set forth in Article 2 of this Agreement,
subject to the terms and conditions of this Agreement.

1.2 Positions. Company shall employ Executive in the position of Executive Vice
President and Chief Financial Officer of Company, or in such other positions as
the parties may agree. Neither the Board of Directors of Company (the "Board of
Directors") nor any other officer or representative of Company shall assign to
Executive any duties materially inconsistent with the duties associated with the
positions described in this paragraph 1.2 as such duties are constituted as of
the Effective Date.

1.3 Duties and Services. Executive agrees to serve in the officer positions
referred to in paragraph 1.2 and to perform diligently and to the best of
Executive's abilities the duties and services appertaining to such office or
offices as set forth in the Bylaws of Company in effect on the Effective Date,
as well as such additional duties and services appropriate to such offices that
the parties may agree upon from time to time.

ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT

2.1 Term. Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Executive for the period beginning on the Effective Date and
ending on August 12, 2008 (the "Initial Term"). Said term of employment shall be
extended automatically for a successive one-year period as of the last day of
the Initial Term and as of the last day of each successive one-year period of
time thereafter that this Agreement is in effect (each such successive one-year
extended term being referred to herein as an "Extended Term"); provided,
however, that if, prior to the date which is six months before the last day of
the Initial Term or any such Extended Term, as applicable, either party shall
give written notice to the other that no such automatic extension shall occur,
then Executive's employment shall terminate on the last day of the Initial Term
or Extended Term, as applicable, during which such notice is given.

2.2 Company's Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Company, acting pursuant to an express resolution of the Board of
Directors, shall have the right to terminate Executive's employment under this
Agreement at any time for any of the following reasons:

(i) upon Executive's death;

(ii) upon Executive's becoming incapacitated for a period of at least 180 days
by accident, sickness or other circumstance that renders Executive mentally or
physically incapable of performing the material duties and services required of
Executive hereunder on a full-time basis during such period;

(iii) Executive's gross negligence or willful misconduct in the performance of,
or Executive's abuse of alcohol or drugs rendering Executive unable to perform,
the material duties and services required of Executive pursuant to this
Agreement;

(iv) upon the conviction or plea of nolo contendre of Executive for a felony or
any crime involving moral turpitude;

(v) upon Executive committing an act of deceit or fraud intended to result in
personal and unauthorized enrichment of Executive at Company's expense;

(vi) upon Executive's material breach of a material obligation of Executive
under this Agreement which, if correctable, remains uncorrected for 30 days
following written notice of such breach by Company to Executive; or

(vii) for any other reason whatsoever, in the sole discretion of the Board of
Directors.

For purposes of this Agreement, if Executive's employment is terminated by
Company pursuant to clauses (i), (ii), (iii), (iv), (v) or (vi) above, then such
termination shall be for "Cause", and if Executive's employment is terminated by
Company pursuant to clause (vii) above, then such termination shall be "without
Cause."

2.3 Executive's Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Executive shall have the right to terminate Executive's employment under
this Agreement at any time for any of the following reasons:

(i) a material diminution in Executive's authority, duties, or responsibilities
from those applicable to Executive as of the Effective Date, including a change
in the reporting structure so that Executive reports other than to the Chief
Executive Officer or President of Company;

(ii) a material change in the geographic location at which Executive must
perform services, which for purposes of this Agreement shall mean Company
requiring Executive to be permanently based more than 50 miles outside the city
limits of Houston, Texas;

(iii) a material diminution in Executive's base salary;

(iv) a material breach by Company of any provision of this Agreement (including,
without limitation, paragraphs 1.2, 3.2, or 3.7 of this Agreement); or

(v) for any other reason whatsoever, in the sole discretion of Executive.

For purposes of this Agreement, Executive's employment by Company will be
considered to have been terminated by Executive for "Good Reason" if such
termination of employment is by Executive for a reason encompassed by paragraphs
2.3(i), (ii), (iii), or (iv). Further, notwithstanding the foregoing provisions
of this paragraph 2.3 or any other provision in this Agreement to the contrary,
any assertion by Executive of a termination of employment for Good Reason shall
not be effective unless all of the following conditions are satisfied: (1) the
condition described in paragraphs 2.3(i), (ii), (iii), or (iv) giving rise to
Executive's termination of employment must have arisen without Executive's
written consent; (2) Executive must provide written notice to Company of such
condition in accordance with paragraph 5.2 within 90 days of the initial
existence of the condition; (3) the condition specified in such notice must
remain uncorrected for 30 days after receipt of such notice by Company; and (4)
the date of Executive's termination of employment must occur within 180 days
after the initial existence of the condition specified in such notice.

2.4 Notice of Termination. If Company or Executive desires to terminate
Executive's employment hereunder at any time prior to expiration of the term of
employment as provided in paragraph 2.1, it or Executive shall do so by giving
written notice to the other party in accordance with paragraph 5.2 that it or
Executive has elected to terminate Executive's employment hereunder and stating
the effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder.

2.5 Certain Determinations under Section 409A of the Code. For all purposes of
this Agreement, Executive shall be considered to have terminated employment with
Company when Executive incurs a "separation from service" with Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder; provided, however, that whether such
a separation from service has occurred shall be determined based upon a
reasonably anticipated permanent reduction in the level of bona fide services to
be performed to no more than 20% (or 49% if Executive will no longer serve as an
officer of Company) of the average level of bona fide services provided in the
immediately preceding 36 months. Executive hereby agrees to be bound by
Company's determination of its "specified employees" (as such term is defined in
Section 409A of the Code) provided such determination is in accordance with any
of the methods permitted under the regulations issued under Section 409A of the
Code.

ARTICLE 3: COMPENSATION AND BENEFITS

3.1 Base Salary. During the period of this Agreement, Executive shall receive a
minimum annual base salary equal to the greater of (i) $367,200 or (ii) such
amount as the parties may agree upon from time to time. Executive's annual base
salary shall be paid in equal installments in accordance with Company's standard
policy regarding payment of compensation to executives but no less frequently
than semimonthly.

3.2 Cash Bonus Programs. Executive shall participate in each cash bonus program
maintained by Company on and after the Effective Date (including, without
limitation, any such program maintained for the year during which the Effective
Date occurs) at a level that is not less than the highest participation level
made available to any Company executive (other than Company's Chief Executive
Officer and Company's President); provided that Company shall at all times
maintain Executive's annual cash bonus opportunity as a percentage of
Executive's annual base salary in an amount that is at least as great as that in
effect on the Effective Date (i.e., an annual cash bonus opportunity of 0%, if
entry level goal is not met, and if entry level goal is met, between 50% and
150% of annual base salary, depending on achievement of entry, target and
stretch goals).

3.3 Life Insurance. During the period of this Agreement, Company shall maintain
one or more policies of life insurance on the life of Executive providing an
aggregate death benefit in an amount not less than the Termination Payment (as
such term is defined in paragraph 4.8, and based on a Severance Period (as such
term is defined in paragraph 4.8) of 36 months). Executive shall have the right
to designate the beneficiary or beneficiaries of the death benefit payable
pursuant to such policy or policies up to an aggregate death benefit in an
amount equal to the Termination Payment (based on a Severance Period of 36
months), and may transfer ownership of such policy or policies (and any rights
of Executive under this paragraph 3.3) to any life insurance trust, family trust
or other trust. To the extent that Company's purchase of, or payment of premiums
with respect to, such policy or policies results in compensation income to
Executive, Company shall pay to Executive on or as soon as practicable following
the day on which the tax with respect to such income is remitted by or on behalf
of Executive (but not later than the end of the taxable year following the year
in which such tax is remitted) an additional payment (the "Policy Payment") in
an amount such that after payment by Executive of all taxes imposed on Executive
with respect to the Policy Payment, Executive retains an amount of the Policy
Payment equal to the taxes imposed upon Executive with respect to such purchase
or the payment of such premiums. If for any reason Company fails to maintain the
full amount of life insurance coverage required pursuant to the preceding
provisions of this paragraph 3.3, Company shall, in the event of the death of
Executive while employed by Company, pay Executive's designated beneficiary or
beneficiaries within 30 days after the date of Executive's death an amount equal
to the sum of (1) the difference between the Termination Payment (based on a
Severance Period of 36 months) and any death benefit payable to Executive's
designated beneficiary or beneficiaries under the policy or policies maintained
by Company and (2) such additional amount as shall be required to hold
Executive's estate, heirs, and such beneficiary or beneficiaries harmless from
any additional tax liability resulting from the failure by Company to maintain
the full amount of such required coverage.

3.4 Vacation and Sick Leave. During each year of Executive's employment,
Executive shall be entitled to vacation and sick leave benefits equal to the
maximum available to any Company executive, determined without regard to the
period of service that might otherwise be necessary to entitle Executive to such
vacation or sick leave under standard Company policy.

3.5 Supplemental Executive Retirement Plan.

(i) Base Benefit. Company agrees to pay Executive the deferred compensation
benefits set forth in this paragraph 3.5 as a supplemental retirement plan (the
"Plan"). The base retirement benefit under the Plan (the "Base Benefit") shall
be an annual amount (that is payable as a monthly straight life annuity) equal
to the product of (a) 2.5% times (b) the number of Executive's credited years of
service (as defined below) under the Plan (but not in excess of 26 years) times
(c) the Executive's final average compensation (as defined below). For purposes
hereof, Executive's credited years of service under the Plan shall be equal to
the sum of (1) the number of years (including partial years) beginning January
1, 2001, through the end of Executive's period of employment with Company,
calculated as set forth in the Continental Retirement Plan (the "CARP") with
respect to credited service ("Actual Years of Service"), (2) an additional year
of service for each one year of service credited to Executive pursuant to clause
(1) of this sentence for the period beginning on January 1, 2001 and ending on
December 31, 2006, and (3) if the Termination Payment becomes payable to
Executive under this Agreement or if Executive's employment is terminated for a
reason encompassed by paragraphs 2.2(i) or 2.2(ii), an additional three years of
service. For purposes hereof, Executive's final average compensation shall be
equal to the greater of (A) $450,000 or (B) the average of the five highest
annual cash compensation amounts paid to Executive by Company during the
consecutive ten calendar years immediately preceding Executive's termination of
employment. For purposes hereof, cash compensation shall include base salary
plus cash bonuses (including any amounts deferred (other than Stay Bonus amounts
described below) pursuant to any deferred compensation plan of Company), but
shall exclude (i) any Stay Bonus paid to Executive pursuant to that certain Stay
Bonus Agreement between Company and Executive dated as of April 14, 1998, (ii)
any Termination Payment paid to Executive under this Agreement, (iii) any
payments received by Executive under Company's Officer Retention and Incentive
Award Program, (iv) any proceeds to Executive from any awards under any option,
stock incentive or similar plan of Company (including RSUs awarded under
Company's Long Term Incentive and RSU Program), and (v) any cash bonus paid
under a long term incentive plan or program adopted by Company. Executive shall
be vested immediately with respect to benefits due under the Plan.

(ii) Offset for CARP or Other Benefit. Any provisions of the Plan to the
contrary notwithstanding, the Base Benefit shall be reduced by the actuarial
equivalent (as defined below) of the pension benefit, if any, paid or payable to
Executive from the CARP or from any other defined benefit nonqualified
supplemental retirement plan provided to Executive by Company. In making such
reduction, the Base Benefit and the benefit paid or payable under the CARP or
any such other defined benefit nonqualified supplemental retirement plan shall
be determined under the provisions of each plan as if payable in the form of a
monthly straight life annuity beginning on the Retirement Date (as defined
below). The net benefit payable under this Plan shall then be actuarially
adjusted based on the actuarial assumptions set forth in paragraph 3.5(vii) for
the actual time of payment.

(iii) Normal Retirement Benefits. Executive's benefit under the Plan shall be
paid only in a lump sum payment in an amount that is the actuarial equivalent,
based on the actuarial assumptions set forth in paragraph 3.5(vii), of the Base
Benefit for the life of Executive paying equal monthly installments beginning on
the Retirement Date (the "Normal Retirement Benefit"). The portion of the Normal
Retirement Benefit equal to the Grandfathered Benefit shall be paid to Executive
on or within five business days following the Retirement Date. The portion of
the Normal Retirement Benefit in excess of the Grandfathered Benefit shall be
paid to Executive on or within five business days following the Retirement Date
or, if later and if required to satisfy the provisions of Section
409A(a)(2)(B)(i) of the Code, on or within five business days after the Section
409A Payment Date. If the Section 409A Payment Date is after the Retirement
Date, then payment of the portion of the Normal Retirement Benefit in excess of
the Grandfathered Benefit (with interest on such portion of the benefit from the
Retirement Date to the actual date of payment at the Aa Corporate Bond Rate (as
defined in paragraph 3.5(vii)) shall be paid by Company to Executive (or, in the
event of Executive's death, Executive's Beneficiary) not earlier than but as
soon as practicable on, and in any event within five business days after, the
Section 409A Payment Date. For purposes hereof: (a) "Beneficiary" is defined as
(1) Executive's surviving spouse, if Executive is married on the date of
Executive's death, or (2) Executive's estate, if Executive is not married on the
date of Executive's death; (b) "Grandfathered Benefit" is defined in paragraph
3.5(ix); (c) "Retirement Date" is defined as the first day of the month
coincident with or next following the later of (1) the date on which Executive
attains (or in the event of Executive's earlier death, would have attained) age
60 or (2) the date of Executive's retirement from employment with Company; and
(d) "Section 409A Payment Date" is defined as the earlier of (1) the date of
Executive's death or (2) the date which is six months after the date of
termination of Executive's employment with Company.

(iv) Early Retirement Benefits. Notwithstanding the provisions of paragraph
3.5(iii), if Executive's employment with Company is terminated, for a reason
other than death, on or after the date Executive attains age 55 or is credited
with 10 Actual Years of Service and prior to the Retirement Date, then Company
shall pay Executive the Normal Retirement Benefit on or within five business
days following the first day of the month coinciding with or next following
Executive's termination of employment (the "Earliest ERB Payment Date") or, if
required to satisfy the provisions of Section 409A(a)(2)(B)(i) of the Code,
Company shall pay Executive the portion of the Normal Retirement Benefit equal
to the Grandfathered Benefit on or within five business days following the
Earliest ERB Payment Date and Company shall pay Executive the portion of the
Normal Retirement Benefit in excess of the Grandfathered Benefit on or within
five business days after the Section 409A Payment Date (an "Early Retirement
Benefit"); provided, however, that the amount of the benefit shall be reduced to
the extent necessary to cause the value of such Early Retirement Benefit
(determined as if payment would be made on the Earliest ERB Payment Date) to be
the actuarial equivalent of the value of the Normal Retirement Benefit (based on
the actuarial assumptions set forth in paragraph 3.5(vii) and adjusted for such
time of payment). If payment of the portion of the Early Retirement Benefit in
excess of the Grandfathered Benefit must be delayed beyond the Earliest ERB
Payment Date to satisfy the provisions of Section 409A(a)(2)(B)(i) of the Code
as provided in the preceding sentence, then payment of such portion of the Early
Retirement Benefit (with interest on such portion of the benefit from the
Earliest ERB Payment Date to the actual date of payment at the Aa Corporate Bond
Rate) shall be paid by Company to Executive (or, in the event of Executive's
death after the Earliest ERB Payment Date, Executive's Beneficiary) not earlier
than but as soon as practicable on, and in any event within five business days
after, the Section 409A Payment Date.

(v) Death Benefit. Except (a) as provided in paragraph 3.5(iii) with respect to
the portion of the Normal Retirement Benefit in excess of the Grandfathered
Benefit if the Section 409A Payment Date is after the Retirement Date, (b) as
provided in paragraph 3.5(iv) if the payment of the portion of the Early
Retirement Benefit in excess of the Grandfathered Benefit must be delayed beyond
the Earliest ERB Payment Date to satisfy the provisions of Section
409A(a)(2)(B)(i) of the Code, and (c) as provided in the remaining provisions of
this paragraph 3.5(v), no benefits shall be paid under the Plan if Executive
dies prior to the date Executive's benefit is paid pursuant to paragraphs
3.5(iii) or 3.5(iv), as applicable. In the event of Executive's death prior to
payment of Executive's benefit pursuant to paragraphs 3.5(iii) or 3.5(iv) (other
than under the circumstances and with respect to the portion of the benefit
described in clauses (a) or (b) of the preceding sentence, in which case the
benefits described in paragraphs 3.5(iii) or 3.5(iv), as applicable, shall be
paid in full), Executive's surviving spouse, if Executive is married on the date
of Executive's death, will receive a death benefit payable only as a lump sum
payment in an amount that is the actuarial equivalent of a single life annuity
consisting of monthly payments for the life of such surviving spouse determined
as follows: (a) if Executive dies on or before reaching the Retirement Date, the
death benefit such spouse would have received had Executive terminated
employment on the earlier of Executive's actual date of termination of
employment or Executive's date of death, survived until the Retirement Date,
been entitled to elect and elected a joint and 50% survivor annuity and begun to
receive Executive's Plan benefit beginning immediately at the Retirement Date,
and died on the day after the Retirement Date; or (b) if Executive dies after
reaching the Retirement Date, the death benefit such spouse would have received
had Executive been entitled to elect and elected a joint and 50% survivor
annuity and begun to receive Executive's Plan benefit beginning on the day prior
to Executive's death. Such benefit shall be paid on or within 10 business days
following the first day of the month coincident with or next following the date
of Executive's death; provided, however, that if Executive dies prior to
reaching age 60, then the amount of such benefit shall be reduced based on the
principles used for the reductions described in the proviso to the first
sentence of paragraph 3.5(iv).

(vi) Unfunded Benefit. The Plan is intended to constitute an unfunded, unsecured
plan of deferred compensation. Further, it is the intention of Company that the
Plan be unfunded for purposes of the Code and Title I of the Employee Retirement
Income Security Act of 1974, as amended. The Plan constitutes a mere promise by
Company to make benefit payments in the future. Plan benefits hereunder provided
are to be paid out of Company's general assets, and Executive shall have the
status of, and shall have no better status than, a general unsecured creditor of
Company. Executive understands that Executive must rely upon the general credit
of Company for payment of benefits under the Plan. Company has established a
"rabbi" trust to assist Company in meeting its obligations under the Plan. The
trustee of such trust shall be a nationally-recognized and solvent bank or trust
company that is not affiliated with Company. Company shall transfer to the
trustee money and/or other property determined in the sole discretion of the HR
Committee based on the advice of the Actuary (as defined below) on an as-needed
basis in order to assure that the benefit payable under the Plan is at all times
fully funded; provided, however, that (a) to the extent that the payment of any
amount due under this paragraph 3.5 is or may be delayed by reason of Section
409A(a)(2)(B)(i) of the Code, Company shall, on or as soon as practicable after
the date of Executive's termination of employment with Company, contribute to
the trust the amount necessary to assure that the trust has sufficient funds to
pay on the Section 409A Payment Date the amount payable pursuant to this
paragraph 3.5 (including any interest provided for in this paragraph 3.5 based
on the assumption that payment will be delayed for six months), and (b)
notwithstanding the foregoing, in no event shall money and/or property be
transferred to the trust during any period in which such transfer would result
in adverse tax consequences to Executive pursuant to Section 409A(b)(3) of the
Code. The trustee shall pay Plan benefits to Executive and/or Executive's spouse
out of the trust assets if such benefits are not paid by Company. Company shall
remain the owner of all assets in the trust, and the assets shall be subject to
the claims of Company creditors in the event (and only in the event) Company
ever becomes insolvent. Neither Executive nor any beneficiary of Executive shall
have any preferred claim to, any security interest in, or any beneficial
ownership interest in any assets of the trust. Company has not and will not in
the future set aside assets for security or enter into any other arrangement
which will cause the obligation created to be other than a general corporate
obligation of Company or will cause Executive to be more than a general creditor
of Company.

(vii) Actuarial Equivalent. For purposes of the Plan, the terms "actuarial
equivalent" or "actuarially equivalent" when used with respect to a specified
benefit shall mean the amount of benefit of the referenced different type or
payable at the referenced different age that can be provided at the same cost as
such specified benefit, as computed by the Actuary and certified to Executive
(or, in the case of Executive's death, to Executive's spouse) by the Actuary.
The actuarial assumptions used under the Plan to determine equivalencies between
different forms and times of payment shall be the same as the actuarial
assumptions then used in determining lump sum benefits payable under the CARP;
provided, however, that with respect to the discount rate used to calculate
benefits under the Plan, the discount rate shall be the Aa Corporate Bond Rate.
The term "Actuary" shall mean the individual actuary or actuarial firm selected
by Company to service its pension plans generally or if no such individual or
firm has been selected, an individual actuary or actuarial firm appointed by
Company and reasonably satisfactory to Executive and/or Executive's spouse. The
term "Aa Corporate Bond Rate" shall mean the average of the Moody's daily
long-term corporate bond yield averages for Aa-rated corporate bonds published
by Moody's Investors Service, for the three-month period ending on the last day
of the second month preceding the date Executive (or, in the case of Executive's
death, Executive's spouse) is to receive the lump sum payment (determined
without regard to any delay in such payment that may be required by reason of
Section 409A(a)(2)(B)(i) of the Code), as determined by the Actuary (or, if such
yield information is no longer so published, then the average of the daily
corporate bond yields for a comparable sample of Aa-rated corporate bonds of
comparable tenor determined in good faith by the Actuary). Upon request, Company
shall cause the Actuary to compute the Aa Corporate Bond Rate for a specified
period and the amount of the applicable lump sum payment for Executive (or, in
the case of Executive's death, Executive's spouse) and shall deliver such
information to Executive or such spouse.

(viii) Medicare Payroll Taxes. Company shall indemnify Executive on a fully
grossed-up, after-tax basis for any Medicare payroll taxes (plus any income
taxes on such indemnity payments) incurred by Executive in connection with the
accrual and/or payment of benefits under the Plan. Any payment by Company to
Executive pursuant to this paragraph 3.5(viii) shall be made on or as soon as
practicable following the day on which the required tax is remitted by or on
behalf of Executive (but not later than the end of the taxable year following
the year in which such tax is remitted).

(ix) Section 409A Grandfathered Benefit. For purposes hereof, "Grandfathered
Benefit" means the present value of the amount to which Executive would have
been entitled under the Plan (based on the terms of the Plan set forth in the
Existing Agreement as in effect on October 3, 2004) if Executive had voluntarily
terminated employment with Company without cause on December 31, 2004, and
received a payment of the benefits available from the Plan on the earliest
possible date allowed under the Plan to receive a payment of benefits following
such termination of employment; provided, however, that (a) for any taxable year
of Executive after 2004, the Grandfathered Benefit shall increase to equal the
present value of the benefit Executive actually becomes entitled to, in the form
and at the time actually paid, determined under the terms of the Plan set forth
in the Existing Agreement as in effect on October 3, 2004, without regard to (1)
any services rendered by Executive after December 31, 2004, or (2) any other
events affecting the amount of or the entitlement to benefits, and (b) in no
event shall the Grandfathered Benefit be greater than the maximum grandfathered
benefit permitted with respect to the Plan determined under the provisions of
Section 409A of the Code (and the administrative guidance thereunder that is
applicable to the determination of amounts deferred under a nonaccount balance
plan prior to January 1, 2005, and the earnings thereon, including Treasury
regulation Section 1.409A-6(a)(3)(i) and (iv)). For purposes of making any
present value calculations required in accordance with this paragraph 3.5(ix) as
of December 31, 2004, or any other date the benefit is valued for purposes of
determining the Grandfathered Benefit, the actuarial assumptions and methods
that were used under the Plan as of December 31, 2004, pursuant to the terms of
the Existing Agreement shall be used. Specifically, such actuarial assumptions
as of December 31, 2004 were the 1994 Group Annuity Mortality Table (as
prescribed in Section 417(e) of the Code as of that date) and 5.76% (the average
of the Moody's daily long-term corporate bond yield averages for Aa-rated
corporate bonds, published by Moody's Investors Service, for the three-month
period ending on the last day of the second month preceding December 31, 2004).

3.6 Other Perquisites. During Executive's employment hereunder, Executive shall
be afforded the following benefits as incidences of Executive's employment:

(i) Automobile - Company will provide an automobile (including replacements
therefor) of Executive's choice for Executive's use on terms at least as
favorable to Executive as provided in the applicable policy adopted by the HR
Committee that is in effect as of the Effective Date.

(ii) Business and Entertainment Expenses - Subject to Company's standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate expenses incurred by Executive
for business related purposes, including dues and fees to industry and
professional organizations, costs of entertainment and business development, and
costs reasonably incurred as a result of Executive's spouse accompanying
Executive on business travel to the extent such business specifically includes
spouses. Company shall also pay on behalf of Executive the expenses of one
athletic club selected by Executive.

(iii) Parking - Company shall provide at no expense to Executive a reserved
parking place convenient to Executive's headquarters office and a reserved
parking place at George Bush Intercontinental Airport in Houston, Texas
consistent with past practice in a location that is the same as or equivalent to
that regularly used by Company's senior executives.

(iv) Other Company Benefits - Executive and, to the extent applicable,
Executive's family, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
similarly situated Company employees. Such benefits, plans and programs may
include, without limitation, profit sharing plan, thrift plan, annual physical
examinations, health insurance or health care plan, life insurance, disability
insurance, pension plan, pass privileges on Continental Airlines, Flight
Benefits (as such term is defined in paragraph 4.8) and the like. Company shall
not, however, by reason of this paragraph be obligated to institute, maintain,
or refrain from changing, amending or discontinuing, any such benefit plan or
program, so long as such changes are similarly applicable to executive employees
generally; provided, however, that Company shall not change, amend or
discontinue Executive's Flight Benefits without Executive's prior written
consent.

3.7 Corporate Amenities. During the period of this Agreement, Company shall take
no action that materially reduces the corporate amenities enjoyed by Executive
below the level of corporate amenities enjoyed by any other executive of Company
other than Company's Chief Executive Officer and President.

ARTICLE 4: EFFECT OF TERMINATION ON COMPENSATION

4.1 By Expiration. If Executive's employment hereunder shall terminate upon
expiration of the term provided in paragraph 2.1 hereof, then all compensation
and all benefits to Executive hereunder shall terminate contemporaneously with
termination of Executive's employment, except that (A) (i) the benefits
described in paragraph 3.5 shall continue to be payable, (ii) Executive shall be
provided Flight Benefits for the remainder of Executive's lifetime, and the
death benefit rights shall be provided as described in paragraphs 4.7 and 4.8,
(iii) Executive and Executive's eligible dependents shall be provided
Continuation Coverage (as such term is defined in paragraph 4.8) for the
remainder of Executive's lifetime, (iv) Executive shall be paid on the effective
date of such termination for Executive's accrued and unused vacation benefits up
to a maximum of four weeks, (v) any amounts reimbursable but unpaid to Executive
at the date of such termination shall be reimbursed to Executive pursuant to the
provisions of paragraph 3.7 and any amounts owed but unpaid to Executive under
any plan, policy or program of Company (other than Company's vacation policy,
which is addressed in clause (iv) above) as of the date of termination shall be
paid to Executive at the time and to the extent provided by, and in accordance
with the terms of, such plan, policy or program and this Agreement, and (vi)
Executive shall be provided with a reserved parking place at George Bush
Intercontinental Airport in Houston, Texas consistent with past practice, in a
location that is the same or equivalent to that regularly used by Company's
senior executives, at Company's cost and for Executive's lifetime as long as
Executive retains a residence in Houston, Texas (provided, however, that to the
extent the benefit described in this clause (A)(vi) and any other miscellaneous
separation pay benefits subject to Section 409A of the Code that are provided to
Executive during the first six-months following Executive's termination of
employment have an aggregate value in excess of the applicable dollar amount
under Section 402(g)(1)(B) of the Code for the year in which such termination
occurs, Executive shall pay to Company, at the time such benefits are provided,
the fair market value of such benefits, and Company shall reimburse Executive
(with interest thereon at the Aa Corporate Bond Rate (as defined in paragraph
3.5(vii), but determined as of the last day of the second month preceding the
first day of the month coinciding with or next following the date of Executive's
termination of employment) for any such payment not later than the fifth day
following the expiration of such six-month period), and (B) if such termination
shall result from Company's delivery of the written notice described in
paragraph 2.1, then Company shall (i) cause all options and shares of restricted
stock awarded to Executive to vest immediately upon such termination and, with
respect to options, be exercisable in full for 30 days after such termination
(but in no event later than the earlier of the latest date upon which the option
could have expired by its original terms under any circumstances or the tenth
anniversary of the original date of grant of the option), (ii) if such
termination occurs prior to the date upon which a Change in Control (as such
term is defined in paragraph 4.8) occurs, pay to Executive, at the same time as
Payment Amounts with respect to Awards are paid to other participants under
Company's Long Term Incentive and RSU Program (the "NLTIP/RSU Program") (or, if
a Change in Control occurs prior to such payment date and prior to the date for
which a potential payment under the NLTIP/RSU Program ceases to exist for the
relevant Award, on the date upon which such Change in Control occurs), all
Payment Amounts with respect to Awards made to Executive under the NLTIP/RSU
Program for which a potential payment under the NLTIP/RSU Program exists as of
the date of Executive's termination of employment, as if Executive had remained
employed by Company in Executive's current position through the date that would
entitle Executive to the maximum payment with respect to such Awards under the
NLTIP/RSU Program (calculated using the Base Amount of Executive in effect on
the day immediately preceding such termination), (iii) if such termination
occurs on or after the date upon which a Change in Control occurs, pay to
Executive, within five business days after the date of such termination, all
Payment Amounts with respect to Awards made to Executive under the NLTIP/RSU
Program for which a potential payment under the NLTIP/RSU Program exists as of
the date of Executive's termination of employment, as if Executive had remained
employed by Company in Executive's current position through the date that would
entitle Executive to the maximum payment with respect to such Awards under the
NLTIP/RSU Program (calculated using the Base Amount of Executive in effect on
the day immediately preceding such termination), (iv) pay Executive on the
effective date of such termination a lump sum, cash payment in an amount equal
to the Termination Payment (provided, however, that if the payment of the
Termination Payment would be subject to additional taxes and interest under
Section 409A of the Code because the timing of such payment is not delayed as
provided in Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder,
then such amount shall be paid within five business days after the Section 409A
Payment Date), and (v) provide Executive with Incidental Perquisites (as such
term is defined in paragraph 4.8 and for the time periods described therein;
provided, however, that to the extent the Incidental Perquisites and any other
miscellaneous separation pay benefits subject to Section 409A of the Code that
are provided to Executive during the first six-months following Executive's
termination of employment have an aggregate value in excess of the applicable
dollar amount under Section 402(g)(1)(B) of the Code for the year in which such
termination occurs, Executive shall pay to Company, at the time such benefits
are provided, the fair market value of such benefits, and Company shall
reimburse Executive (with interest thereon at the Aa Corporate Bond Rate (as
defined in paragraph 3.5(vii), but determined as of the last day of the second
month preceding the first day of the month coinciding with or next following the
date of Executive's termination of employment)) for any such payment not later
than the fifth day following the expiration of such six-month period).
Capitalized terms used in clauses (ii) and (iii) of the preceding sentence that
are not defined elsewhere in this Agreement have the meanings ascribed thereto
in the NLTIP/RSU Program as in effect on the Effective Date. If the payment of
the Termination Payment is delayed as provided in the parenthetical set forth in
clause (B)(iv) of the first sentence of this paragraph, then (1) interest on
such delayed payment for the period beginning on the date of Executive's
termination of employment and ending on the date of the payment of the
Termination Payment at the Aa Corporate Bond Rate (as determined as provided in
clause (B)(v) of the first sentence of this paragraph) shall also be paid by
Company to Executive at the time of the payment of the Termination Payment, and
(2) Company shall, on or as soon as practicable after the date of Executive's
termination of employment, contribute cash in an amount equal to the Termination
Payment plus the interest described in clause (1) of this sentence (based on the
assumption that the payment will be delayed for six months) to an irrevocable
grantor ("rabbi") trust of which Executive is the sole beneficiary and the
trustee of which is a nationally-recognized and solvent bank or trust company
that is not affiliated with Company (subject to the claims of Company's
creditors, as required pursuant to applicable Internal Revenue Service guidance
to prevent the imputation of income to Executive prior to distribution from the
trust), pursuant to which the Termination Payment plus applicable interest shall
be payable from the trust at the time provided herein, provided that (x) to the
extent such amount is paid to Executive by Company, the trust shall pay such
amount to Company, and (y) in no event shall cash be transferred to the trust
during any period in which such transfer would result in adverse tax
consequences to Executive pursuant to Section 409A(b)(3) of the Code.

4.2 By Company. If Executive's employment hereunder shall be terminated by
Company prior to expiration of the term provided in paragraph 2.1 hereof then,
upon such termination, regardless of the reason therefor, all compensation and
all benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment, except that Company shall provide Executive with
the payments and benefits described in clause (A) of the first sentence of
paragraph 4.1 (except that the parking benefit described in clause (A)(vi) of
such sentence shall not be provided if the reason for such termination is
encompassed by paragraphs 2.2 (iii), (iv), (v) or (vi)), and:

(i) if such termination shall be without Cause, then Company shall provide
Executive with the payments and benefits described in clause (B) of the first
sentence of paragraph 4.1 and take the actions described in the last sentence of
paragraph 4.1 (if applicable); and

(ii) if such termination shall be for a reason encompassed by paragraphs 2.2(i)
or (ii), then Company shall (1) cause all options and shares of restricted stock
awarded to Executive to vest immediately upon such termination and, with respect
to options, be exercisable in full for 30 days after such termination (or such
longer period as provided for under the circumstances in applicable option
awards, but in no event later than the earlier of the latest date upon which the
option could have expired by its original terms under any circumstances or the
tenth anniversary of the original date of grant of the option), (2) if such
termination occurs prior to the date upon which a Change in Control occurs, pay
to Executive (or Executive's estate), at the same time as Payment Amounts with
respect to Awards are paid to other participants under the NLTIP/RSU Program
(or, if a Change in Control occurs prior to such payment date and prior to the
date for which a potential payment under the NLTIP/RSU Program ceases to exist
for the relevant Award, on the date upon which such Change in Control occurs),
all Payment Amounts with respect to Awards made to Executive under the NLTIP/RSU
Program for which a potential payment under the NLTIP/RSU Program exists as of
the date of Executive's termination of employment, as if Executive had remained
employed by Company in Executive's current position through the date that would
entitle Executive to the maximum payment with respect to such Awards under the
NLTIP/RSU Program (calculated using the Base Amount of Executive in effect on
the day immediately preceding such termination), (3) if such termination occurs
on or after the date upon which a Change in Control occurs, pay to Executive (or
Executive's estate), within five business days after the date of such
termination, all Payment Amounts with respect to Awards made to Executive under
the NLTIP/RSU Program for which a potential payment under the NLTIP/RSU Program
exists as of the date of Executive's termination of employment, as if Executive
had remained employed by Company in Executive's current position through the
date that would entitle Executive to the maximum payment with respect to such
Awards under the NLTIP/RSU Program (calculated using the Base Amount of
Executive in effect on the day immediately preceding such termination), and (4)
if termination was due to Executive's death, provide Executive's designated
beneficiary or beneficiaries with the benefits contemplated under paragraph 3.3.
Capitalized terms used in clauses (2) and (3) of the preceding sentence that are
not defined elsewhere in this Agreement have the meanings ascribed thereto in
the NLTIP/RSU Program as in effect on the Effective Date.

4.3 By Executive. If Executive's employment hereunder shall be terminated by
Executive prior to expiration of the term provided in paragraph 2.1 hereof then,
upon such termination, regardless of the reason therefor, all compensation and
benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment, except that Company shall provide Executive with
the payments and benefits described in clause (A) of the first sentence of
paragraph 4.1, and, if such termination shall be by Executive for Good Reason,
then Company shall provide Executive with the payments and benefits described in
clause (B) of the first sentence of paragraph 4.1 and take the actions described
in the last sentence of paragraph 4.1 (if applicable).

4.4 Certain Additional Payments by Company. Notwithstanding anything to the
contrary in this Agreement, if any payment, distribution or provision of a
benefit by Company to or for the benefit of Executive, whether paid or payable,
distributed or distributable or provided or to be provided pursuant to the terms
of this Agreement or otherwise (a "Payment"), would be subject to an excise or
other special additional tax that would not have been imposed absent such
Payment (including, without limitation, any excise tax imposed by Section 4999
of the Code), or any interest or penalties with respect to such excise or other
additional tax (such excise or other additional tax, together with any such
interest or penalties, are hereinafter collectively referred to as the "Excise
Tax"), Company shall pay to Executive on or as soon as practicable following the
day on which the Excise Tax is remitted by or on behalf of Executive (but not
later than the end of the taxable year following the year in which the Excise
Tax is remitted) an additional payment (a "Gross-up Payment") in an amount such
that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any income taxes and
Excise Taxes imposed on any Gross-up Payment, Executive retains an amount of the
Gross-up Payment (taking into account any similar gross-up payments to Executive
under any stock incentive or other benefit plan or program of Company) equal to
the Excise Tax imposed upon the Payments; provided, however, that Company's
obligation to pay Executive a Gross-up Payment with respect to an Excise Tax
relating to Section 409A of the Code is conditioned on Executive having, on and
after the Effective Date, cooperated with Company to execute any amendment to
the provisions hereof or any other agreement or arrangement reasonably necessary
to avoid the imposition of such Excise Tax, but only to the minimum extent
necessary to avoid the application of such Excise Tax and only to the extent
that Executive would not, as a result, suffer (i) any reduction in the total
present value of the amounts otherwise payable to Executive, or the benefits
otherwise to be provided to Executive, by Company or (ii) any material increase
in the risk of Executive not receiving such amounts or benefits, it being agreed
that, upon request of Executive, Company shall establish and fully fund (other
than during any period in which such funding would result in adverse tax
consequences to Executive pursuant to Section 409A(b)(3) of the Code) an
irrevocable grantor ("rabbi") trust as described in the last sentence of
paragraph 4.1 with respect to any amounts (plus interest thereon as so
described) proposed to be deferred in payment to Executive under the terms of
this proviso. Company and Executive shall make an initial determination as to
whether a Gross-up Payment is required and the amount of any such Gross-up
Payment. Executive shall notify Company in writing of any claim by the Internal
Revenue Service which, if successful, would require Company to make a Gross-up
Payment (or a Gross-up Payment in excess of that, if any, initially determined
by Company and Executive) within ten business days after the receipt of such
claim. Company shall notify Executive in writing at least ten business days
prior to the due date of any response required with respect to such claim if it
plans to contest the claim. If Company decides to contest such claim, Executive
shall cooperate fully with Company in such action; provided, however, Company
shall bear and pay directly or indirectly all costs and expenses (including
additional interest and penalties) incurred in connection with such action and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of Company's action. If, as a result of Company's action
with respect to a claim, Executive receives a refund of any amount paid by
Company with respect to such claim, Executive shall promptly pay such refund to
Company. If Company fails to timely notify Executive whether it will contest
such claim or Company determines not to contest such claim, then Company shall
immediately pay to Executive the portion of such claim, if any, which it has not
previously paid to Executive.

4.5 Payment Obligations Absolute. Company's obligation to pay Executive the
amounts and to make the arrangements provided in this Article 4 shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set off, counterclaim, recoupment, defense or
other right which Company (including its subsidiaries and affiliates) may have
against Executive or anyone else; provided that all payments and other Company
obligations under this Article 4 shall be subject to Executive's execution,
within 50 days after the date of Executive's termination of employment, of a
general release and waiver substantially in the form attached as Exhibit A to
this Agreement, which has become irrevocable. Company agrees to execute such
form of release and waiver concurrently with the execution thereof by Executive.
All amounts payable by Company shall be paid without notice or demand. Executive
shall not be obligated to seek other employment in mitigation of the amounts
payable or arrangements made under any provision of this Article 4, and, except
as provided in paragraph 4.8 with respect to Continuation Coverage, the
obtaining of any such other employment (or the engagement in any endeavor as an
independent contractor, sole proprietor, partner, or joint venturer) shall in no
event effect any reduction of Company's obligations to make (or cause to be
made) the payments and arrangements required to be made under this Article 4.

4.6 Liquidated Damages. In light of the difficulties in estimating the damages
upon termination of this Agreement, Company and Executive hereby agree that the
payments and benefits, if any, to be received by Executive pursuant to this
Article 4 shall be received by Executive as liquidated damages. Payment of the
Termination Payment pursuant to paragraphs 4.1, 4.2 or 4.3 shall be in lieu of
any severance benefit Executive may be entitled to under any severance plan or
policy maintained by Company.

4.7 Flight Benefits.

(i) Scope; Effectiveness. Paragraphs 4.7 and 4.8 set forth the terms and
conditions of Flight Benefits provided to Executive effective as of January 1,
2008. Prior to and including December 31, 2007, Executive shall be entitled to
Flight Benefits on the terms set forth in the Existing Agreement. Executive's
Flight Benefits include Grandfathered Flight Benefits (as such term is defined
in paragraph 4.8), which Executive shall retain in accordance with the terms and
conditions of this paragraph 4.7 and the other terms of this Agreement.
Effective calendar year 2008, the Grandfathered Flight Benefits shall be used in
a calendar year only after Executive has used the annual Flight Benefits
allotted to Executive for such year and then shall be used in accordance with
the terms and conditions of this paragraph 4.7; provided, however, that if
Executive would be subject to additional taxes and interest under Section 409A
of the Code if Executive's right to use Executive's annual allotment of Flight
Benefits is not delayed as provided in Section 409A(a)(2)(B)(i) of the Code and
the regulations thereunder, then, during the six-month period following
Executive's termination of employment, Executive shall be able to use (a) first,
Executive's Annual Travel Limit and Annual Gross Up Limit (as such terms are
defined in paragraph 4.8) that are not part of Executive's Grandfathered Flight
Benefits until the time that such benefits used (together with any other
miscellaneous separation pay benefits subject to Section 409A of the Code that
are provided to Executive during such period) have an aggregate value equal to
the applicable dollar amount under Section 402(g)(1)(B) of the Code for the year
in which such termination of employment occurs, and (b) then, Executive's
Grandfathered Flight Benefits.

(ii) Restrictions on Use; Consequences of Misuse.

(a) Personal Use Restriction. Executive agrees that the Flight Benefits are to
be used principally for personal reasons and may not be used for business
purposes (other than business purposes on behalf of Company, and other than
business usage that is incidental or de minimus, defined as amounting to less
than 10% of the total value (valued as the usage of the Annual Travel Limit is
calculated) of flights on the CO System charged to Executive's UATP card (as
such terms are defined in paragraph 4.8) during any calendar year), and that
credit availability on Executive's UATP card may be suspended if (A) such UATP
card is used for business purposes other than as described above and (B) after
receiving written notice from Company to cease such usage, Executive continues
to use Executive's UATP card for such business purposes.

(b) Booking and Ticketing; Accounting; Reimbursement.

(1) No tickets issued on the CO System in connection with the Flight Benefits
may be purchased other than directly from Company or its successor or successors
(i.e., no travel agent or other fee or commission based distributor may be
used), nor may any such tickets be sold or transferred by Executive or any other
person, nor may any such tickets be used by any person other than the person in
whose name the ticket is issued.

(2) Executive shall be responsible for all charges on Executive's UATP card in
excess of the Annual Travel Limit (and, if available, the Grandfathered Flight
Benefits) or that are not for flights on the CO System. Executive agrees to
reimburse Company, after receipt of an invoice or other accounting statement,
for all charges on Executive's UATP card that are not for flights on the CO
System and that are not otherwise reimbursable to Executive under the applicable
policies of Company for reimbursement of business expenses of officers of
Company, or that are for tickets in excess of the Annual Travel Limit (and, if
available, the Grandfathered Flight Benefits) or that violate the restrictions
set forth in this paragraph 4.7, which reimbursement shall be made promptly (and
in any event within 45 days after receipt of such invoice or other accounting
statement). Executive agrees that the credit availability under Executive's UATP
card may be suspended if Executive does not timely reimburse Company as
described in the foregoing sentence or if Executive exceeds the applicable
Annual Travel Limit (and, if available, the Grandfathered Flight Benefits);
provided, that, immediately upon Company's receipt of Executive's reimbursement
in full (or, in the case of exceeding the applicable Annual Travel Limit (and,
if available, the Grandfathered Flight Benefits), beginning the next following
year and after such reimbursement), the credit availability under Executive's
UATP card will be restored.

(iii) Imputed Income. The sole cost to Executive of flights on the CO System
pursuant to use of Executive's Flight Benefits will be the imputed income with
respect to flights on the CO System charged on Executive's UATP card, or as
otherwise required by law, and reported to Executive as required by applicable
law. For purposes of tax reporting of Flight Benefits, it is the practice of
Company to calculate taxable amounts based on the fiscal period commencing
November 1 and ending on the following October 31 (for example, Flight Benefits
utilized (i.e. "flown") during the twelve-month period from November 1, 2007 to
October 31, 2008 are reported as a taxable benefit for year 2008). Company shall
have sole discretion to change this practice, including if additional reporting
tools become available to process Flight Benefits data or as required by law.
With respect to any period for which Company is obligated to provide the Annual
Gross Up Limit, Executive will provide to Company, upon request, a calculation
or other evidence of Executive's marginal tax rate sufficient to permit Company
to calculate accurately the amount to be paid to Executive.

(iv) Section 409A Matters. It is intended that the Flight Benefits program
described in this Agreement comply with the limitations and requirements of
Section 409A of the Code to the extent applicable, and all provisions herein
shall be construed and interpreted in accordance with such intent. If Company
reasonably determines in good faith that any provision of such program, when
considered individually or in connection with the terms of any other
nonqualified deferred compensation plan maintained by Company or any affiliate
of Company, violates Section 409A of the Code, such provision will not be
effected but will instead be interpreted and amended to comply with Section 409A
of the Code, and any corrections of operation or administration necessary to
comply with Section 409A of the Code shall be implemented; provided, however,
that (a) no such interpretation, amendment or correction shall result in
Executive being treated worse than other Company officers in the same or a lower
officer category than Executive and (b) Company may not modify or amend the
Grandfathered Flight Benefits without Executive's prior written consent.

(v) Additional Survivor Benefits. Upon Executive's death, in addition to the
lifetime benefits provided pursuant to paragraphs 4.8(ix)(2)(c) and (d),
Executive's surviving spouse and children will be permitted to continue to use
(in the proportions specified in Executive's last will and testament or, if not
so specified or if Executive dies intestate, in equal proportions) Executive's
Flight Benefits as follows:

(a) the Grandfathered Flight Benefits relating only to Executive's Annual Travel
Limit (but only in such amounts as were unused by Executive at the date of
Executive's death), which amounts shall be adjusted upon any change in the
valuation methodology used by Company for imputed income for U.S. federal income
tax purposes from flights so as to preserve a benefit level for purchase of
tickets on the CO System at least as favorable as the amount available at the
date of Executive's death; and

(b) an additional travel limit that shall be granted annually on January 1 of
each calendar year during the ten calendar year period beginning January 1st of
the calendar year following Executive's death and ending on December 31st of the
year of the tenth anniversary of the Executive's death (such annual survivor
benefit amount to be $15,000), which annual amount shall be adjusted upon any
change in the valuation methodology used by Company for imputed income from
flights for U.S. federal income tax purposes so as to preserve an annual benefit
level for purchase of tickets on the CO System at least as favorable as the
benefit in effect on January 1, 2008.

Upon Executive's death, Company shall issue UATP cards in the names of
Executive's surviving spouse and children, as applicable. An individual's share
of the Grandfathered Flight Benefits described in paragraph 4.7(v)(a) shall be
used in a calendar year only after such individual has used his or her share of
the annual survivor benefit described in paragraph 4.7(v)(b). In determining any
adjustment pursuant to paragraphs 4.7(v)(a) and 4.7(v)(b), Company shall be
entitled to rely on its good faith calculation as verified by its internal audit
department or independent auditors, which calculation will be provided to the
Executive's surviving spouse and children upon request. Company will provide
Executive's surviving spouse and children an annual statement specifying the
survivor benefit and any adjustments described in this subparagraph. Any portion
of the annual survivor benefit described in paragraph 4.7(v)(b) that remains
unused at the end of the calendar year for which it was awarded shall terminate
and be of no further use or value. All restrictions, duties and obligations of
Executive, and all rights of Company, relating to Executive's usage of Flight
Benefits contained in this Agreement shall be applicable to usage of Executive's
Flight Benefits by Executive's surviving spouse and children, and the provision
of such Flight Benefits to Executive's surviving spouse and children shall be
conditioned upon written acknowledgement of and agreement thereto by Executive's
surviving spouse and children who may use such Flight Benefits.

4.8 Certain Definitions and Additional Terms. As used herein, the following
capitalized terms shall have the meanings assigned below:

(i) "affiliates" means any entity controlled by, controlling, or under common
control with Company, it being understood that control of an entity shall
require the direct or indirect ownership of a majority of the outstanding
capital stock of such entity;

(ii) "Annualized Compensation" shall mean an amount equal to the sum of (1)
Executive's annual base salary pursuant to paragraph 3.1 in effect immediately
prior to Executive's termination of employment hereunder and (2) an amount equal
to 125% of the amount described in the foregoing clause (1);

(iii) "Annual Travel Limit" means an amount granted annually (on a calendar-year
basis and effective January 1 of each year) by Company to Executive (such amount
to be the same for each officer within an officer category and no less than the
amount granted with respect to Executive for the flight benefits program year
2007; provided that, if Flight Benefits are provided to Executive after
Executive's termination of employment pursuant to this Agreement, then each
annual grant for a calendar year beginning after such termination of employment
shall, subject to the remaining provisions of this subparagraph, be in an amount
equal to the amount of the annual grant Executive received for the year in which
such termination of employment occurred), which annual amount shall be adjusted
upon any change in the valuation methodology used by Company to calculate
imputed income from flights for U.S. federal income tax purposes so as to
preserve such annual benefit level for purchases of tickets on the CO System
(e.g., if a change in the valuation methodology results, on average, in such
flights being valued 15% higher than the valuation that would result using the
prior valuation methodology, then the Annual Travel Limit would be increased by
15%). In determining any adjustment, Company shall be entitled to rely on its
good faith calculation, as verified by its internal audit department or
independent auditors, which calculation will be provided to Executive upon
request. Company will provide Executive an annual statement specifying the
Annual Travel Limit and will notify Executive promptly of any adjustments to the
Annual Travel Limit described in this subparagraph. Any portion of the Annual
Travel Limit that remains unused at the end of the calendar year for which it
was awarded shall expire and be of no further use or value;

(iv) "Annual Gross Up Limit" means an amount granted annually (on a
calendar-year basis and effective January 1 of each year) by Company to
Executive (such amount to be the same for each officer within an officer
category and no less than the amount granted with respect to Executive for the
flight benefits program year 2007; provided that, if Flight Benefits are
provided to Executive after Executive's termination of employment pursuant to
this Agreement, then each annual grant for a calendar year beginning after such
termination of employment shall, subject to the remaining provisions of this
subparagraph, be in an amount equal to the amount of the annual grant Executive
received for the year in which such termination of employment occurred), which
amount shall be adjusted upon any change in the valuation methodology used by
Company to calculate imputed income from flights for U.S. federal income tax
purposes so as to preserve such annual benefit level of tax gross up (e.g., if a
change in the valuation methodology results, on average, in such flights being
valued 15% higher than the valuation that would result using the prior valuation
methodology, then the Annual Gross Up Limit would be increased by 15%). In
determining any adjustment, Company shall be entitled to rely on its good faith
calculation, as verified by its internal audit department or independent
auditors, which calculation will be provided to Executive upon request. Company
will provide Executive an annual statement specifying the Annual Gross Up Limit
and will notify Executive promptly of any adjustments to the Annual Gross Up
Limit described in this subparagraph. Any portion of the Annual Gross Up Limit
that remains unused at the end of the calendar year for which it was awarded
shall expire and be of no further use or value;

(v) "Change in Control" shall have the same meaning as is assigned to such term
under the NLTIP/RSU Program as in effect on the Effective Date;

(vi) "Continuation Coverage" shall mean, subject to the limitations described in
this paragraph 4.8(vi), the continued coverage of Executive and Executive's
eligible dependents under Company's welfare benefit plans available to
executives of Company who have not terminated employment (or the provision of
equivalent benefits), including, without limitation, medical, health, dental,
life insurance, vision care, accidental death and dismemberment, and
prescription drug (but excluding disability). Such coverage shall be offered
solely as an alternative to any COBRA continuation coverage applicable to any
group health plan otherwise available to Executive (and each of Executive's
dependents, if any) within the meaning of ERISA sections 601 through 608.
Further, any such coverage shall be subject to the application of any Medicare
or other coordination of benefits provisions under a particular welfare benefit
plan. Such coverage shall be provided by Company at no greater contribution,
deductible or co-pay cost to Executive than that applicable to a similarly
situated Company executive who has not terminated employment. The coverage
described in this paragraph 4.8(vi) (or the receipt of equivalent benefits)
shall be provided to Executive under one or more insurance policies so that
reimbursement or payment of benefits to Executive thereunder shall not result in
taxable income to Executive, and provided further that the coverage to Executive
under a particular welfare benefit plan (or the receipt of equivalent benefits)
shall be suspended during any period that Executive receives comparable benefits
from a subsequent employer, and shall be reinstated upon Executive ceasing to so
receive comparable benefits and notifying Company thereof;

(vii) "CO System" shall mean (1) flights operated by Company or any of its
affiliates or any successor or successors thereto and (2) flights operated on
behalf of Company by any third party under capacity purchase agreements with
Company; provided that, unless otherwise communicated to Executive and subject
to clause (2), CO System shall not include flights on any other carriers,
including Continental Connection carriers and other alliance/codeshare carriers;

(viii) "Eligible Family Members" means, with respect to each annual benefit
year, Executive's spouse or travel companion, dependent unmarried children
through age 20 and through age 25 if full-time students, and a maximum of two
parents (which may be biological or step-parents); provided that, if Flight
Benefits are provided to Executive after Executive's termination of employment
pursuant to this Agreement, then, following such termination of employment, an
Eligible Family Member shall not include any individual with respect to whom a
benefit described in paragraph 4.8(ix)(2)(a) is taxable;

(ix) "Flight Benefits" shall (1) for the period from the Effective Date through
December 31, 2007, have the meaning and shall be determined, provided and
construed in accordance with the terms and conditions set forth in the Existing
Agreement, and (2) for calendar year 2008 and beyond (to the extent Executive is
entitled to such benefits under the terms of this Agreement), mean flight
benefits on each airline in the CO System consisting of the following (and such
flight benefits shall be provided and construed in accordance with the terms and
conditions set forth in paragraphs 4.7 and 4.8):

(a) highest priority space available flight passes, including appropriate flight
pass identification cards, for Executive and Executive's Eligible Family
Members;

(b) a Universal Air Travel Plan (UATP) card or, in the event of discontinuance
of the UATP program, a similar charge card or other authorization mechanism
permitting the purchase of air travel through direct billing to Company or any
successor or successors thereto (which successor card or mechanism shall be
deemed included as appropriate in all references herein to "UATP card") in
Executive's name for charging (subject to the restrictions set forth in
paragraph 4.7(ii)) the purchase of tickets on the CO System (in any fare class)
for travel by Executive, Executive's spouse, Executive's family and significant
others as determined by Executive. The UATP card may be used up to the amount of
any Grandfathered Flight Benefits and, on an annual, calendar-year basis, up to
the Annual Travel Limit;

(c) Platinum Elite OnePass Cards (or similar highest category successor frequent
flyer cards) in Executive's and Executive's spouse's and children's names, such
cards to be lifetime membership cards;

(d) a membership for Executive and Executive's spouse and children in Company's
Presidents Club (or any successor program), such memberships to be lifetime
memberships (subject to the terms and conditions of membership, including
minimum age requirements);

(e) payment by Company to Executive of an annual (calendar year) amount up to
the Annual Gross Up Limit sufficient to pay, on an after tax basis (i.e., after
the payment by Executive of all taxes on such amount), the U.S. federal, state
and local income taxes on imputed income resulting from flights purchased with
the UATP card or resulting from any other flight benefits extended to Executive
as a result of Executive's service as an employee of Company, and any payment by
Company to Executive pursuant to this paragraph 4.8(ix)(2)(e) shall be made on
or as soon as practicable following the day on which the required tax is
remitted by or on behalf of Executive (but not later than the end of the taxable
year following the year in which such tax is remitted); and

(f) the Grandfathered Flight Benefits (including the use of the UATP card with
respect thereto);

(x) "Grandfathered Flight Benefits" shall mean Executive's accrued but unused
"Annual Travel Limit" (up to a maximum of $100,000) and "Annual Gross Up Limit"
as determined pursuant to the terms of the Existing Agreement and as reflected
on the records of Company as of December 31, 2007 (which amounts represent or
are less than (1) Executive's balances as of December 31, 2004 that were earned
and vested as of such date, plus (2) additions to such balances for the period
from January 1, 2005 through December 31, 2007 (the right to which were earned
and vested as of December 31, 2004), reduced by (3) the portion of such balances
used by Executive on or before December 31, 2007), which Company and Executive
believe are "grandfathered" under Section 409A of the Code. Grandfathered Flight
Benefits shall not include any portion of the annual Flight Benefits provided to
Executive for a calendar year beginning after December 31, 2007, and shall be
reduced when and to the extent used by Executive pursuant to the terms of
paragraph 4.7;

(xi) "Incidental Perquisites" shall mean the incidental perquisites (such as
free or discount air travel, car rental, phone or similar service cards)
currently enjoyed by Executive as a result of Executive's position, to the
extent then available for use by Executive, for a period of three years
beginning on the date of Executive's termination of employment or a shorter
period if such perquisites become unavailable to Company for use by Executive;

(xii) "Severance Period" shall mean:

(1) in the case of a termination of Executive's employment with Company that
occurs within two years after the date upon which a Change in Control occurs, a
period commencing on the date of such termination and continuing for 36 months;
or

(2) in the case of a termination of Executive's employment with Company that
occurs prior to a Change in Control or after the date which is two years after a
Change in Control occurs, a period commencing on the date of such termination
and continuing for 24 months; and

(xiii) "Termination Payment" shall mean an amount equal to Executive's
Annualized Compensation multiplied by a fraction, the numerator of which is the
number of months in the Severance Period and the denominator of which is 12.

ARTICLE 5: MISCELLANEOUS

5.1 Interest and Indemnification. If any payment to Executive provided for in
this Agreement is not made by Company when due, Company shall pay to Executive
interest on the amount payable from the date that such payment should have been
made until such payment is made, which interest shall be calculated at 3% plus
the prime or base rate of interest announced by JPMorgan Chase Bank (or any
successor thereto) at its principal office in Houston, Texas (but not in excess
of the highest lawful rate), and such interest rate shall change when and as any
such change in such prime or base rate shall be announced by such bank. If
Executive shall obtain any money judgment or otherwise prevail with respect to
any litigation brought by Executive or Company to enforce or interpret any
provision contained herein, Company, to the fullest extent permitted by
applicable law, hereby indemnifies Executive for Executive's reasonable
attorneys' fees and disbursements incurred in such litigation and hereby agrees
(i) to pay in full all such fees and disbursements and (ii) to pay prejudgment
interest on any money judgment obtained by Executive from the earliest date that
payment to Executive should have been made under this Agreement until such
judgment shall have been paid in full, which interest shall be calculated at the
rate set forth in the preceding sentence. Any reimbursement of attorneys' fees
and disbursements required under this paragraph 5.1 and any reimbursement of
costs and expenses required under paragraph 3.6(ii) or paragraph 4.4 shall be
made by Company upon or as soon as practicable following receipt of supporting
documentation reasonably satisfactory to Company (but in any event not later
than the close of Executive's taxable year following the taxable year in which
the fee, disbursement, cost or expense is incurred by Executive); provided,
however, that, upon Executive's termination of employment with Company, in no
event shall any additional reimbursement be made prior to the date that is six
months after the date of Executive's termination of employment to the extent
such payment delay is required under Section 409A(a)(2)(B)(i) of the Code;
provided that interest at the rate specified above in this Section 5.1 shall be
paid to Executive with respect to any time period that reimbursement is so
delayed and such interest shall be paid at the same time as the reimbursement.
In no event shall any reimbursement be made to Executive for such fees,
disbursements, costs and expenses incurred after the later of (1) the tenth
anniversary of the date of Executive's death or (2) the date that is ten years
after the date of Executive's termination of employment with Company.

5.2 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to Company:

Continental Airlines, Inc.



1600 Smith, Dept. HQSEO

Houston, Texas 77002

Attention: General Counsel

If to Executive:

At the most recent address on file with Company





or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

5.3 Applicable Law. This contract is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas.

5.4 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

5.5 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

5.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

5.7 Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company's employees generally.

5.8 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

5.9 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

5.10 Successors. This Agreement shall be binding upon and inure to the benefit
of Company and any successor of Company, including without limitation any
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of Company by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Except as
provided in the preceding sentence or in paragraph 3.3 (regarding assignment of
life insurance benefits), this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party. The parties
intend that the provisions of this Agreement benefiting Executive's estate or
Executive's surviving spouse and children shall be enforceable by them.

5.11 Term. This Agreement has a term co-extensive with the term of employment as
set forth in paragraph 2.1. Termination shall not affect any right or obligation
of any party which is accrued or vested prior to or upon such termination.

5.12 Entire Agreement. Except as provided in (i) the benefits, plans, and
programs referenced in paragraph 3.6(iv) and any awards under Company's stock
incentive plans or programs, Annual Executive Bonus Program, NLTIP/RSU Program
or similar plans or programs, (ii) the Existing Compensation Reduction
Agreement, and (iii) separate agreements governing Executive's flight benefits
relating to other airlines, this Agreement, as of the Effective Date, will
constitute the entire agreement of the parties with regard to the subject matter
hereof, and will contain all the covenants, promises, representations,
warranties and agreements between the parties with respect to employment of
Executive by Company. Effective as of the Effective Date, the Existing Agreement
(but not the Existing Compensation Reduction Agreement) shall automatically
terminate and no longer be of any force or effect, and neither party shall have
any rights or obligations thereunder; provided, however, that the provisions of
the Existing Agreement relating to the provision of Flight Benefits shall
survive through December 31, 2007. The Existing Compensation Reduction Agreement
shall continue to apply after the Effective Date. Any modification of this
Agreement shall be effective only if it is in writing and signed by the party to
be charged.

5.13 Deemed Resignations. Any termination of Executive's employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, and an automatic resignation of Executive from the
Board of Directors (if applicable) and from the board of directors of any
affiliate of Company, and from the board of directors or similar governing body
of any corporation, limited liability company or other entity in which Company
or any affiliate holds an equity interest and with respect to which board or
similar governing body Executive serves as Company's or such affiliate's
designee or other representative.

5.14 No Solicitation. During Executive's employment hereunder and for a period
of two years following the date of Executive's termination of employment,
Executive hereby agrees not to, directly or indirectly, solicit or hire or
assist any other person or entity in soliciting or hiring any employee of
Company or any of its subsidiaries to perform services for any entity (other
than Company or its subsidiaries), or attempt to induce any such employee to
leave the employ of Company or its subsidiaries.

5.15 Confidentiality. During Executive's employment hereunder and thereafter,
Executive shall hold in strict confidence any Proprietary or Confidential
Information related to Company or its subsidiaries, except that Executive may
disclose such information as required by law, court order, regulation or similar
order. For purposes of this Agreement, the term "Proprietary or Confidential
Information" shall mean all information relating to Company, its subsidiaries or
affiliates (such as business plans, trade secrets, or financial information of
strategic importance to Company or its subsidiaries or affiliates) that is not
generally known in the airline industry, that was learned, discovered,
developed, conceived, originated or prepared during Executive's employment with
Company and the disclosure of which would be harmful to the business prospects,
financial status or reputation of Company or its subsidiaries or affiliates at
the time of any disclosure by Executive.

5.16 Injunctive Relief. Executive hereby agrees that it is impossible to measure
in money the damages which will accrue to Company by reason of a failure by
Executive to perform any of Executive's obligations under paragraphs 5.14 and
5.15. Accordingly, if Company or any of its affiliates institutes any action or
proceeding to enforce paragraphs 5.14 or 5.15, to the extent permitted by
applicable law, Executive hereby waives the claim or defense that Company or its
affiliates has an adequate remedy at law, and Executive shall not urge in any
such action or proceeding the claim or defense that any such remedy at law
exists.

5.17 Delayed Payment Restriction. Notwithstanding any provision in this
Agreement to the contrary, if any payment or benefit provided for herein would
be subject to additional taxes and interest under Section 409A of the Code if
Executive's receipt of such payment or benefit is not delayed until the Section
409A Payment Date, then such payment or benefit shall not be provided to
Executive (or Executive's estate, if applicable) until the Section 409A Payment
Date (and, at that time, Executive shall also receive interest thereon from the
date such payment or benefit would have been provided in the absence of this
paragraph until the date of receipt of such payment or benefit at the Aa
Corporate Bond Rate (as defined in paragraph 3.5(vii), but determined as of the
last day of the second month preceding the first day of the month coinciding
with or next following the date of Executive's termination of employment)). Upon
request of Executive, Company shall establish and fully fund (other than during
any period in which such funding would result in adverse tax consequences to
Executive pursuant to Section 409A(b)(3) of the Code) an irrevocable grantor
("rabbi") trust as described in the last sentence of paragraph 4.1 with respect
to any amounts (plus interest thereon) required to be deferred in payment to
Executive pursuant to the preceding sentence. This paragraph shall not apply to
any payment or benefit otherwise described in the first sentence of this
paragraph if another provision of this Agreement is intended to cause
Executive's receipt of such payment or benefit to satisfy the requirements of
Section 409A(a)(2)(B)(i) of the Code.

[Signatures begin on following page.]



IN WITNESS WHEREOF,

the parties hereto have executed this Agreement on and to be effective as of the
Effective Date.





CONTINENTAL AIRLINES, INC.



 

By: /s/ Jennifer L. Vogel                                 

Name: Jennifer L. Vogel

Title: Senior Vice President,

General Counsel, Secretary

and Chief Compliance Officer



"EXECUTIVE"



 

/s/ Jeffrey J. Misner                                              

JEFFREY J. MISNER



 

APPROVED:



 

/s/ Charles Yamarone                        

Charles Yamarone

Chair, Human Resources Committee



 

 

 

 

 

 

EXHIBIT A

TO

EMPLOYMENT AGREEMENT



Form of Release Agreement

(to be executed by Company and Executive)



 

In consideration of the benefits provided by Company to Executive, Executive
hereby releases Continental Airlines, Inc. ("Continental") and each of its
subsidiaries and affiliates and their respective stockholders, officers,
directors, employees, representatives, agents and attorneys from any and all
claims or liabilities, known or unknown, of any kind, including, without
limitation, any and all claims and liabilities relating to Executive's
employment by, or services rendered to or for, Continental or any of its
subsidiaries or affiliates, or relating to the cessation of such employment or
under the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the Family and Medical Leave Act, Title VII of the Civil Rights Act of
1964, 42 U.S.C. Section 1981, the Texas Commission on Human Rights Act, and any
other statutory, tort, contract or common law cause of action, other than claims
or liabilities arising from a breach by Continental of (i) its post-employment
obligations under that certain Employment Agreement dated as of October 15, 2007
between Continental and Executive (the "Employment Agreement"), (ii) its
obligations under the Continental Retirement Plan ("CARP"), under Executive's
outstanding grants of stock options or restricted stock, under outstanding
awards under the Continental Airlines, Inc. Annual Executive Bonus Program (the
"Annual Bonus Program"), the NLTIP/RSU Program, or under any other compensation
plan or program of Continental (such capitalized but undefined terms having the
meanings attributed to them in the Employment Agreement), or (iii) its
obligations under existing agreements governing Executive's flight benefits
relating to other airlines. Continental hereby releases Executive from any and
all claims or liabilities, known or unknown, of any kind in any way relating to
or pertaining to Executive's employment by, or services rendered to or for,
Continental or any of its subsidiaries or affiliates, other than fraud or
intentional malfeasance or claims arising from a breach by Executive of the
Employment Agreement or of Executive's obligations under the CARP, under
Executive's outstanding grants of stock options or restricted stock, under
outstanding awards under the Annual Executive Bonus Program or the NLTIP/RSU
Program, under any other compensation plan or program of Continental, or under
existing agreements governing Executive's flight benefits relating to other
airlines. These releases are to be broadly construed in favor of the released
persons. These releases do not apply to any rights or claims that may arise
after the date of execution of this Release Agreement by Executive and
Continental. Both parties agree that this Release Agreement is not and shall not
be construed as an admission of any wrongdoing or liability on the part of
either party. Notwithstanding the foregoing, the post-employment obligations
created by the Employment Agreement, the CARP, Executive's outstanding option
grants and grants of restricted stock, outstanding awards under the Annual
Executive Bonus Program and the NLTIP/RSU Program, or outstanding awards under
any other compensation plan or program of Continental, or under existing
agreements governing Executive's flight benefits relating to other airlines, are
not released.



Executive acknowledges that, by Executive's free and voluntary act of signing
below, Executive agrees to all of the terms of this Release Agreement and
intends to be legally bound thereby.

Executive acknowledges that Executive has received a copy of this Release
Agreement on [date that Executive receives Release Agreement]. Executive
understands that Executive may consider whether to agree to the terms contained
herein for a period of [twenty-one] [forty-five] days after the date Executive
has received this Release Agreement. Accordingly, Executive may execute this
Release Agreement by [date [21] [45] days after Release Agreement is given to
Executive], to acknowledge Executive's understanding of and agreement with the
foregoing. [Add if 45 days applies: Executive acknowledges that attached to this
Release Agreement are (i) a list of the positions and ages of those employees
selected for termination (or participation in the exit incentive or other
employment termination program) and (ii) a list of the ages of those employees
not selected for termination (or participation in such program).] Executive
acknowledges that Executive has been and is hereby advised to consult with an
attorney prior to executing this Release Agreement.

This Release Agreement will become effective, enforceable and irrevocable on the
eighth day after the date on which it is executed by Executive (the "Effective
Date"). During the seven-day period prior to the Effective Date, Executive may
revoke Executive's agreement to accept the terms hereof by serving written
notice in accordance with Section 5.2 of the Employment Agreement to Company of
Executive's intention to revoke. However, the Termination Payment provided for
in the Employment Agreement will be delayed until the Effective Date.



 

 

 